Citation Nr: 0917342	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-17 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for frostbite of the 
feet.

2.  Entitlement to service connection for arthritis of the 
hands.

3.  Entitlement to service connection for erectile 
dysfunction.

4.  Entitlement to service connection for a left eye 
disorder.

5.  Entitlement to service connection for a kidney disorder.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a bladder disorder, 
claimed as urinary leakage.

8.  Entitlement to service connection for a skin disorder of 
the feet and left hand.

9.  Entitlement to service connection for low back pain.

10.  Entitlement to service connection for asthma.

11.  Entitlement to service connection for a heart disorder.

12.  Entitlement to service connection for duodenitis, 
claimed as stomach and abdominal pain.

13.  Entitlement to service connection for frostbite of the 
ears.

14.  Entitlement to service connection for frostbite of the 
hands.

15.  Entitlement to a compensable evaluation for the service-
connected bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.S.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to December 
1945.
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from August 2006 and July 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in January 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the conclusions of the Veteran's January 2009 Board 
hearing, the record was held open for 60 days to allow for 
further evidentiary development.  Specifically, the RO was 
instructed to obtain all outstanding VA treatment records 
since May 2007.  

The record was also held open to allow the Veteran the 
opportunity to provide the names and addresses of all private 
(non-VA) health care providers having treatment records 
pertinent to his claims.  The RO was instructed to obtain any 
identified private treatment records not already associated 
with the claims file.  

Unfortunately, the record reveals that the RO did not 
undertake the indicated development.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The RO should send the Veteran a letter  
advising him of the information and 
evidence necessary to substantiate the 
remanded claims, as required by 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006), Hart v. Mansfield, 21 
Vet. App.505 (2007), and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

The letter should also request that the 
Veteran provide the names, addresses, and 
approximate dates of treatment for all 
private (non-VA) health care providers who 
treated him for his claimed disabilities.  

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
identified records not already associated 
with the claims file.  The RO should also 
obtain all of the Veteran's VA treatment 
records since May 2007.  

All records obtained must be associated 
with the claims file.  Further, all 
attempts to procure any identified records 
must be documented in the claims file and, 
if any records cannot be obtained, a 
notation to that effect should be inserted 
in the file.  The Veteran is to be 
notified of any unsuccessful efforts in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  After completing the above requested 
development, the RO should undertake any 
further development warranted by the 
record, to include scheduling the Veteran 
for appropriate VA examinations.  

4. The RO should then readjudicate the 
remanded claims in light of all pertinent 
evidence and legal authority, and 
addressing all relevant theories of 
entitlement.  If any benefit sought 
remains denied, the RO should issue an 
appropriate Supplemental Statement of the 
Case (SSOC), and provide the Veteran and 
his representative, if any, the requisite 
time period to respond.  The case should 
then be returned to the Board for further 
appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the remanded matters.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



